 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10
11                                                       Case No.: 2:21-cv-00717-TLN-AC
     ANNA RIVETT, et al.,
12                                                       ORDER APPOINTING ANNA RIVETT AS
                                Plaintiffs,              GUARDIAN AD LITEM FOR R.R.
13
            v.
14
     UNITED STATES OF AMERICA,
15
16                              Defendant.

17
18
            Good cause appearing and pursuant to Federal Rule of Civil Procedure 17(c), the Court
19
     GRANTS Anna Rivett’s motion. (ECF No. 2.) Anna Rivett is now appointed guardian ad litem of
20
     R.R., a minor.
21
            IT IS SO ORDERED.
22
     DATED: May 3, 2021
23
24
                                                           Troy L. Nunley
25                                                         United States District Judge
26
27
28


                                                     1
